Milonas, J.,
dissents in part in a memorandum as follows: While I agree with the majority’s conclusion that the cause of action for fraud and the demand for punitive damages do not constitute viable claims and that, therefore, the motion for summary judgment dismissing those portions of the complaint should have been granted, the Supreme Court properly retained the cause of action for breach of contract. In that regard, the court correctly found that the contractual provision relied upon by defendant "applies to damage claims arising from breakdowns, defectiveness of any part or failure of the equipment to operate properly. The claim here is not that the equipment was defective or failed; it is that it was not permitted to operate in New York City.” By its construction of the subject clause, the majority is ignoring the plain meaning of the language contained therein, thus limiting plaintiff’s remedies in a manner simply not contemplated by the parties to. the agreement.